         Case 1:16-cr-00680-GHW Document 53 Filed 11/12/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                United States Attorney
                                                Southern District of New York

                                                The Silvio J. Mollo Building
                                                One Saint Andrew’s Plaza
                                                New York, New York 10007


                                                November 12, 2019


BY ECF

The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:    United States v. Madrid and Meza, 16 Cr. 680 (GHW)

Dear Judge Woods:

       The parties write to respectfully request an adjournment of the sentencing currently
scheduled for December 20, 2019, to sometime after mid-March, 2020.

                                         Very truly yours,

                                         GEOFFREY S. BERMAN
                                         United States Attorney for the
                                         Southern District of New York

                                      by: ___________/s/__________________
                                          Rebekah Donaleski / Amanda Houle
                                          Assistant United States Attorneys
                                          (212) 637-2423/2194

cc:   Defense counsel (by ECF)
